UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
VICKI R. NOLAN,                                )
                                               )
              Plaintiff,                       )
                                               )
      v.                                       )       Civil Action No. 16-cv-1265 (TSC)
                                               )
HSBC MORTGAGE CORPORATION                      )
(USA), et al.,                                 )
                                               )
                                               )
              Defendants.                      )
                                               )


                                     MEMORANDUM OPINION

       Pro se Plaintiff Vicki R. Nolan filed this action against HSBC Mortgage Corporation and the

Federal National Mortgage Association asserting claims for fraud in the concealment,

“unconscionable contract,” breach of contract, breach of fiduciary duty, slander of title, intentional

infliction of and emotional distress. (ECF No. 1-1 at ECF pp. 2-18). Although her complaint is

difficult to comprehend, it appears that she alleges, inter alia, that certain mortgage, title, and deed

related documents were not properly executed, recorded and/or transferred.

       On June 24, 2016, the court issued an order advising Plaintiff that, even though she is

proceeding without counsel, she has an obligation to follow the court’s Local Rules, the Federal

Rules of Civil Procedure and any court orders, and that any failure to comply with the rules or court

orders could result in dismissal of her case. (ECF No. 7).

       On June 29, 2016, both Defendants filed Motions to Dismiss Plaintiff’s Complaint. (ECF

Nos. 8, 10). On July 1, 2016, this court issued an order advising Plaintiff that she had until July 25,


                                               Page 1 of 2
2016 to respond to the motions, and her failure to address any arguments in the motions or her failure

to respond in a timely manner could result in dismissal of her complaint. (ECF No. 12) (citing Local

Civil Rule 7(b) (providing that the court may treated as conceded any motions for which a response is

not filed)). On the date her response was due, Plaintiff filed a motion seeking an extension of time in

which to respond because she was attempting to secure counsel. (ECF No. 13). The court granted

her motion, ordering that she file her response by September 8, 2016. (Minute Order dated July 27,

2016).

         Three weeks after the extended deadline, Plaintiff has not responded and has not sought an

extension of time in which to respond. Accordingly, the court will treat the motions as conceded and

dismiss Plaintiff’s complaint

         The Clerk of the Court shall mail a copy of this order to:

                                VICKI R. NOLAN
                                6906 Mountain Lake Place
                                Capitol Heights, MD 20743
 
 
Date: September 30, 2016


                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge      
 




                                               Page 2 of 2